

EXHIBIT 10.2
 
GERON CORPORATION
2006 DIRECTORS’ STOCK OPTION PLAN
(As Amended and Restated Effective May 11, 2011)
 
1. Purposes of the Plan.
 
     The purposes of this Amended and Restated 2006 Directors’ Stock Option Plan
are to attract and retain the best available personnel for service as Directors
of the Company, to provide additional incentive to the Outside Directors of the
Company to serve as Directors, and to encourage their continued service on the
Board.
 
     All options granted hereunder shall be “nonqualified stock options”. Awards
of Restricted Stock and Restricted Stock Units may also be granted under this
Plan.
 
2. Definitions.
 
     As used herein, the following definitions shall apply:
 

      (a)      “Award” shall mean an Option, a Restricted Stock award or a
Restricted Stock Unit award granted to an Outside Director pursuant to the Plan.
      (b)   “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award, including through electronic
medium.       (c)   “Board” shall mean the Board of Directors of the Company.  
    (d)   “Code” shall mean the Internal Revenue Code of 1986, as amended.      
(e)   “Common Stock” shall mean the Common Stock of the Company.       (f)  
“Company” shall mean Geron Corporation, a Delaware corporation.       (g)  
“Continuous Status as a Director” shall mean the absence of any interruption or
termination of service as a Director.       (h)   “Director” shall mean a member
of the Board.       (i)   “Employee” shall mean any person, including officers
and directors, employed by the Company or any Parent or Subsidiary of the
Company. The payment of a director’s fee by the Company shall not be sufficient
in and of itself to constitute “employment” by the Company.       (j)  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.      
(k)   “Option” shall mean a stock option granted pursuant to the Plan. All
Options shall be nonqualified stock options (i.e., options that are not intended
to qualify as incentive stock options under Section 422 of the Code).       (l)
  “Outside Director” shall mean a Director who is not an Employee.       (m)  
“Parent” shall mean a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 
1
 

--------------------------------------------------------------------------------

 


      (n)      “Participant” shall mean an Outside Director who receives an
Award.       (o)   “Plan” shall mean this Amended and Restated 2006 Directors’
Stock Option Plan, as it may be amended from time to time.       (p)  
“Restricted Stock” shall mean an Award of Shares granted to an Outside Director
pursuant to Section 5 or Section 11.       (q)   “Restricted Stock Unit” shall
mean an Award granted pursuant to Section 12.       (r)   “Share” shall mean a
share of the Common Stock, as adjusted in accordance with Section 14 of the
Plan.       (s)   “Subsidiary” shall mean a “subsidiary corporation”, whether
now or hereafter existing, as defined in Section 424(f) of the Code.

 
3. Stock Subject to the Plan.
 
     Subject to the provisions of Section 14 of the Plan, the maximum aggregate
number of Shares which may be issued pursuant to Awards granted under the Plan
is 2,500,000 Shares (the “Pool”) of Common Stock. The Shares may be authorized,
but unissued, or reacquired Common Stock.
 
     To the extent that an Award terminates, expires, or lapses for any reason,
any Shares subject to the Award shall again be available for the grant of an
Award pursuant to the Plan. If Shares which were acquired upon exercise of an
Option are subsequently repurchased by the Company, such Shares shall not in any
event be returned to the Plan and shall not become available for future grant
under the Plan. However, if unvested Shares of Restricted Stock are repurchased
by the Company at their original purchase price or forfeited back to the Company
for no consideration, such Shares shall become available for future grant under
the Plan.
 
4. Administration of and Grants of Awards under the Plan.
 

      (a)      Administrator. Except as otherwise required herein, the Plan
shall be administered by the Board.       (b)   Procedure for Grants. All grants
of Options and Restricted Stock pursuant to Section 5 shall be automatic and
non-discretionary and shall be made strictly in accordance with the provisions
set forth in Section 5. In addition, the Board may make discretionary grants of
Options, Restricted Stock or Restricted Stock Units.       (c)   Powers of the
Board. Subject to the provisions and restrictions of the Plan, the Board shall
have the authority, in its discretion: (i) to determine, upon review of relevant
information and in accordance with Section 9(b) of the Plan, the fair market
value of the Common Stock; (ii) to determine the exercise price per share of
Options to be granted, which exercise price shall be determined in accordance
with Section 9(a) of the Plan; (iii) to interpret the Plan; (iv) to prescribe,
amend and rescind rules and regulations relating to the Plan; (v) to authorize
any person to execute on behalf of the Company any instrument required to
effectuate the grant of an Award previously granted hereunder; (vi) to make
discretionary grants of Options, Restricted Stock and Restricted Stock Units and
to determine the terms and conditions of such Awards, and (vii) to make all
other determinations deemed necessary or advisable for the administration of the
Plan.       (d)   Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Participants and
any other holders of any Awards granted under the Plan.

 
2
 

--------------------------------------------------------------------------------

 


      (e)      Suspension or Termination of Option. If the President or his or
her designee reasonably believes that a Participant has committed an act of
misconduct, the President may suspend the Participant’s right to exercise any
Option pending a determination by the Board (excluding the Outside Director
accused of such misconduct). If the Board (excluding the Outside Director
accused of such misconduct) determines a Participant has committed an act of
embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, breach of fiduciary duty or deliberate disregard of the Company rules
resulting in loss, damage or injury to the Company, or if a Participant makes an
unauthorized disclosure of any Company trade secret or confidential information,
engages in any conduct constituting unfair competition, induces any Company
customer to breach a contract with the Company or induces any principal for whom
the Company acts as agent to terminate such agency relationship, neither the
Participant nor his or her estate shall be entitled to exercise any Option
whatsoever and such Option shall immediately terminate as of such determination
(the “date of determination”). In making such determination, the Board
(excluding the Outside Director accused of such misconduct) shall act fairly and
shall give the Participant an opportunity to appear and present evidence on
Participant’s behalf at a hearing before the Board or a committee of the Board.

 
5. Automatic Grant Program.
 

      (a)      General. No person shall have any discretion to select which
Outside Directors shall be granted Awards or to determine the number of Shares
to be covered by Awards granted to Outside Directors pursuant to this Section 5.
Subject to the limitations set forth in Section 5(f), Outside Directors shall
receive automatic grants of Awards pursuant to this Section 5 for the number of
Shares set forth below.       (b)   First Option. Each Outside Director shall be
automatically granted an Option to purchase 60,000 Shares (the “First Option”)
on the date on which such person first becomes an Outside Director, whether
through election by the stockholders of the Company or appointment by the Board
to fill a vacancy. For the avoidance of doubt, unless otherwise determined by
the Board, the Executive Chairman of the Board shall not receive a First Option
pursuant to this Section 5(b).       (c)   Subsequent Option and Stock Award.
Each Outside Director, other than the Lead Independent Director or Non-Executive
Chairman of the Board or an Outside Director whose First Option is being granted
on the date of the Annual Meeting of the Company’s stockholders, shall be
automatically granted (i) an Option to purchase 10,000 Shares (a “Subsequent
Option”), and (ii) a Restricted Stock award of 5,000 Shares (a “Subsequent Stock
Award”) on the date of the Annual Meeting of the Company’s stockholders in each
year of his service. The Subsequent Option granted to each of the Lead
Independent Director of the Board and the Non-Executive Chairman of the Board
under this Section 5(c) shall be an Option to purchase 20,000 Shares, and the
Subsequent Stock Award granted to each of the Lead Independent Director of the
Board and the Non-Executive Chairman of the Board under this Section 5(c) shall
be for 10,000 Shares. For the avoidance of doubt, unless otherwise determined by
the Board, the Executive Chairman of the Board shall not receive a Subsequent
Option or Subsequent Stock Award pursuant to this Section 5(c).       (d)  
Committee Service Option and Stock Award. On the date of the Annual Meeting of
the Company’s stockholders, each Outside Director, other than the Chairman of
the Audit Committee, Compensation Committee, Nominating Committee or another so
designated standing committee of the Board, who continues to serve on the Audit
Committee, the Compensation Committee, Nominating Committee or another so
designated standing committee of the Board, shall be automatically granted (i)
an Option to purchase 2,000 Shares (a “Committee Service Option”), and (ii) an
Award of 1,000 Shares of Restricted Stock (a “Committee Service Stock Award”).

 
3
 

--------------------------------------------------------------------------------

 


      (e)      Committee Chair Service Option and Stock Award. On the date of
the Annual Meeting of the Company’s stockholders, each Outside Director who
serves as a Chairman of the Audit Committee, Compensation Committee or
Nominating Committee or another standing committee of the Board designated by
the Board as qualifying for such grant, shall be automatically granted an Option
to purchase Shares (a “Committee Chair Service Option”), and an Award of
Restricted Stock (a “Committee Chair Service Stock Award”), for the number of
Shares set forth below.           (i)      The Committee Chair Service Option
granted to the Audit Committee Chairman shall be an Option to purchase 8,000
Shares, and the Committee Chair Service Option granted to each of the Chairmen
of the other eligible Board committees (including the Compensation Committee
Chairman and Nominating Committee Chairman) shall be an Option to purchase 4,000
Shares.           (ii)   The number of Shares subject to the Committee Chair
Service Stock Award granted to the Audit Committee Chairman shall be 4,000
Shares, and the number of Shares subject to the Committee Chair Service Stock
Award granted to each of the Chairmen of the other eligible Board committees
(including the Compensation Committee Chairman and Nominating Committee
Chairman) shall be 2,000 Shares.       (f)   Limitations.           (i)  
Notwithstanding the provisions of subsections 5(b), (c), (d) and (e) hereof, in
the event that a grant would cause the number of Shares subject to outstanding
Awards plus the number of Shares previously issued pursuant to Awards to exceed
the Pool, then each such automatic grant shall be for that number of Shares
determined by dividing the total number of Shares remaining available for grant
by the number of Outside Directors receiving an Award on such date on the
automatic grant date, rounded down to the nearest whole Share. Any further
grants shall then be deferred until such time, if any, as additional Shares
become available for grant under the Plan through action of the stockholders to
increase the number of Shares which may be issued under the Plan or through
cancellation or expiration of Awards previously granted hereunder.          
(ii)   The terms of each Option granted under this Section 5 shall be as
follows:               (1)      the Option shall be exercisable only while the
Outside Director remains a Director of the Company, except as set forth in
Section 10 hereof.               (2)   the exercise price per Share shall be
100% of the fair market value per Share on the date of grant of the Option,
determined in accordance with Section 9 hereof.               (3)   the First
Option shall become exercisable in installments cumulatively as to 33 1/3% of
the Shares subject to the First Option on each of the first, second and third
anniversaries of the date of grant of the First Option; shares subject to a (A)
Subsequent Option, (B) Committee Service Option, or (C) Committee Chair Service
Option, shall be exercisable as to one hundred percent (100%) of the Shares
subject to the Option on the date of grant of such Option. Notwithstanding the
foregoing, exercise of an Option is subject to limitation as provided in Section
4(e) above.           (iii)   Shares subject to Awards of Restricted Stock
granted pursuant to Sections 5(c), 5(d) and 5(e) shall vest in equal annual
installments (i.e., 25% of the Shares) on each of the earlier to occur of (A)
the Annual Meeting of the Company’s stockholders or (B) the anniversary of the
date of grant, for the four years immediately following the date of grant;
provided that the Outside Director continues to serve as a Director on the
applicable vesting date. Notwithstanding the foregoing, in the event that an
Outside Director is unable to continue his or her service as a Director as a
result of his or her total and permanent disability (as defined in Section
22(e)(3) of the Code) or death, all shares subject to Awards of Restricted Stock
granted to such Outside Director pursuant to Sections 5(c), 5(d) or 5(e) shall
vest in full as of the date of his or her termination of service due to such
total and permanent disability or death. No payment shall be required from the
Outside Director in order to receive a Subsequent Stock Award, a Committee
Service Stock Award or a Committee Chair Service Stock Award. Upon the
termination of a Participant’s Continuous Status as a Director for any reason,
any unvested Shares acquired pursuant to an Award of Restricted Stock granted
pursuant to Section 5(c), 5(d) or 5(e) as of the date of such termination shall
be forfeited to the Company without the payment of any consideration by the
Company. Awards of Restricted Stock granted pursuant to Sections 5(c), 5(d) and
5(e) shall be evidenced by an Award Agreement containing such terms deemed
necessary or desirable by the Board that are not inconsistent with the Plan or
any applicable law.

 
4
 

--------------------------------------------------------------------------------

 

6. Eligibility.
 
     Awards may be granted only to Outside Directors. All Awards described in
Section 5 shall be automatically granted in accordance with the terms set forth
in Section 5. In addition, the Board may make discretionary grants of Options,
Restricted Stock and/or Restricted Stock Units to Outside Directors. An Outside
Director who has been granted an Award may, if he or she is otherwise eligible,
be granted an additional Award or Awards in accordance with such provisions.
 
     The Plan (as well as any Award granted hereunder) shall not confer upon any
Participant any right with respect to continuation of service as a Director or
nomination to serve as a Director, nor shall it interfere in any way with any
rights which the Director or the Company may have to terminate his or her
directorship at any time.
 
7. Term of Plan; Effective Date.
 
     The Plan shall become effective upon its initial adoption by the Board and
shall continue in effect until it is terminated under Section 16 of the Plan. No
Awards may be issued under the Plan after the tenth (10th) anniversary of the
earlier of (a) the date upon which the Plan is adopted by the Board or (b) the
date the Plan is approved by the stockholders.
 
8. Term of Options.
 
     The term of each Option granted pursuant to Section 5 shall be ten (10)
years from the date of grant thereof. The term of each discretionary Option
granted pursuant to the Plan shall have a term specified by the Board at the
time of grant, which term shall not exceed ten (10) years from the date of grant
thereof.
 
9. Exercise Price and Consideration.
 

      (a)      Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be 100% of the fair market value
per Share on the date of grant of the Option.       (b)   Fair Market Value. The
fair market value shall be determined by the Board; provided, however, that
where there is a public market for the Common Stock, the fair market value per
Share shall be the mean of the bid and ask prices of the Common Stock in the
over-the-counter market on the date of grant, or if no closing bid and asked
prices were reported for such date, the date immediately prior to such date
during which closing bid and asked prices were quoted for such Common Stock, in
each case as reported in The Wall Street Journal or such other source as the
Board deems reliable or, in the event the Common Stock is listed on any
established stock exchange or a national market system, the fair market value
per Share shall be the closing sales price for a share of such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the date of grant of the Option, or if no bids or sales were reported for such
date, then the closing sales price (or the closing bid, if no sales were
reported) on the trading date immediately prior to such date during which a bid
or sale occurred, in each case, as reported in The Wall Street Journal or such
other source as the Board deems reliable.

 
5
 

--------------------------------------------------------------------------------

 


      (c)      Form of Consideration. The consideration to be paid for the
Shares to be issued upon exercise of an Option shall consist entirely of cash,
check, other Shares of Common Stock having a fair market value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised (which, if acquired from the Company, shall have been
held for at least such holding period as is required in order to avoid a charge
to the Company’s earnings for financial statement purposes), or any combination
of such methods of payment and/or any other consideration or method of payment
as shall be permitted under applicable corporate law, including, without
limitation, by withholding Shares that would otherwise be issued upon the
exercise of such Option, subject to applicable laws and regulations concerning
withholding.

 
10. Exercise of Option.
 

      (a)      Procedure for Exercise; Rights as a Stockholder. Any Option
granted pursuant to Section 5 shall be exercisable at such times as are set
forth in Section 5 hereof; provided, however, that no Options shall be
exercisable prior to stockholder approval of the Plan in accordance with Section
20 hereof has been obtained. Each discretionary Option granted pursuant to the
Plan shall be exercisable at such times specified by the Board at the time of
grant.

 
     An Option may not be exercised for a fraction of a Share.
 
     An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may consist of any consideration and method of payment
allowable under Section 9(c). Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Shares acquired upon exercise of an Option, notwithstanding
the exercise of the Option. A share certificate for the number of Shares so
acquired shall be issued to the Participant as soon as practicable after
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 14.
 
     Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised. The post-termination exercise provisions set forth in
Sections 10(b), 10(c) and 10(d) shall apply to Options automatically granted
pursuant to Section 5, and, to the extent provided by the Board at the time of
grant, to Options granted by the Board pursuant to its discretionary authority.
However, Options granted by the Board pursuant to its discretionary authority
may contain post-termination exercise provisions which differ from those set
forth below.
 

      (b)      Termination of Status as a Director. If an Outside Director
ceases to serve as a Director (other than by reason of the Participant’s death
or the total and permanent disability of the Participant as defined in Code
Section 22(e)(3) and subject to Section 4(e) hereof), he or she may, but only
within thirty-six (36) months from the date he or she ceases to be a Director of
the Company, exercise his or her Option to the extent that he or she was
entitled to exercise it at the date of such termination. Notwithstanding the
foregoing, in no event may the Option be exercised after its term set forth in
Section 8 has expired. To the extent that such Outside Director was not entitled
to exercise an Option at the date of such termination, or does not exercise such
Option (which he or she was entitled to exercise) within the time specified
herein, the Option shall terminate. For the avoidance of doubt, if the Outside
Director commits an act described in Section 4(e) hereof, neither the Outside
Director nor his or her estate shall be entitled to exercise any Option
whatsoever and the Option shall terminate as of the date of determination
pursuant to Section 4(e) hereof.

 
6
 

--------------------------------------------------------------------------------

 


  (c)   Disability of Participant. Notwithstanding Section 10(b) above, in the
event an Outside Director is unable to continue his or her service as a Director
of the Company as a result of his or her total and permanent disability (as
defined in Section 22(e)(3) of the Code), he or she may, but only within
twenty-four (24) months from the date of such termination, exercise his or her
Option to the extent of the right to exercise that would have accrued had the
Participant remained in Continuous Status as Director for thirty-six (36) months
(or such lesser period of time as is determined by the Board) after the date of
such termination. Notwithstanding the foregoing, in no event may the Option be
exercised after its term set forth in Section 8 has expired. To the extent that
he or she does not exercise such Option (which he or she was entitled to
exercise) within the time specified herein, the Option shall terminate.     (d)
  Death of Participant. In the event of the death of a Participant:         (i)
       During the term of the Option, if the Participant is, at the time of his
or her death, a Director of the Company and has been in Continuous Status as a
Director since the date of grant of the Option, the Option may be exercised, at
any time within twenty-four (24) months following the date of death, by the
Participant’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent of the right to
exercise that would have accrued had the Participant continued living and
remained in Continuous Status as Director for thirty-six (36) months (or such
lesser period of time as is determined by the Board) after the date of death.
Notwithstanding the foregoing, in no event may the Option be exercised after its
term set forth in Section 8 has expired.         (ii)   Within three (3) months
after the termination of Continuous Status as a Director, the Option may be
exercised, at any time within six (6) months following the date of death, by the
Participant’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent of the right to
exercise that had accrued at the date of termination. Notwithstanding the
foregoing, in no event may the option be exercised after its term set forth in
Section 8 has expired.   11. Restricted Stock.          (a)        General. In
addition to the Awards of Restricted Stock which are automatically granted
pursuant to Sections 5(c), 5(d) and 5(e) above, Restricted Stock may be issued
to an Outside Director at the discretion of the Board, in accordance with this
Section 11. The Board shall specify the terms, conditions and restrictions
related to the Restricted Stock, including the number of Shares and the vesting
restrictions (if any) applicable to the Shares. The Board shall also establish
the purchase price, if any, and form of payment for the Restricted Stock;
provided, however, that if a purchase price is charged, such purchase price
shall be no less than the par value of the Shares to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.     (b)   Repurchase or
Forfeiture. Unless the Board determines otherwise, the Award Agreement
evidencing a Restricted Stock Award granted under Section 11 shall grant the
Company, upon the termination of the Participant’s Continuous Status as a
Director for any reason, the forfeiture of unvested Shares acquired pursuant to
an Award of Restricted Stock (or the right to repurchase such Shares at the
Outside Director’s original purchase price if the Outside Director paid a price
to acquire such Shares).

 
7
 

--------------------------------------------------------------------------------

 


       (c)        Other Provisions. Restricted Stock shall be evidenced by an
Award Agreement which shall contain such other terms, provisions and conditions
not inconsistent with the Plan as may be determined by the Board in its sole
discretion.     (d)   Rights as a Stockholder. Upon the issuance of the
Restricted Stock, the Participant shall have rights equivalent to those of a
stockholder and shall be a stockholder when his or her issuance or purchase is
entered upon the records of the duly authorized transfer agent of the Company.
No adjustment shall be made for a dividend or other right for which the record
date is prior to the date of the Restricted Stock issuance, except as provided
in Section 14 of the Plan.     (e)   Certificates for Restricted Stock.
Restricted Stock granted pursuant to the Plan may be evidenced in such manner as
the Board shall determine. Certificates or book entries evidencing shares of
Restricted Stock must include an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company may, in it sole discretion, retain physical possession of any stock
certificate until such time as all applicable restrictions lapse.     (f)  
Section 83(b) Election. If a Participant makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Participant would otherwise be taxable under Section 83(a) of the Code, the
Participant shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.   12.
Restricted Stock Units.     (a)   General. An Outside Director selected by the
Board may be granted an award of Restricted Stock Units in the manner determined
from time to time by the Board. The number and terms and conditions of
Restricted Stock Units shall be determined by the Board.     (b)   Vesting and
Distribution. The Board shall specify the date or dates on which the Restricted
Stock Units shall become fully vested and nonforfeitable, and may specify such
vesting conditions as it deems appropriate, including continued service as a
Director or conditions based on one or more performance criteria. The Board
shall specify, or permit the Participant to elect, the conditions and dates upon
which the Shares underlying the Restricted Stock Units shall be issued, which
dates shall not be earlier than the date as of which the Restricted Stock Units
vest and become nonforfeitable and which conditions and dates shall be exempt
from or subject to compliance with Section 409A of the Code. Restricted Stock
Units may be paid in cash, Shares, or both, as determined by the Board. On the
distribution dates, to the extent the Board determines that the Restricted Stock
Units shall be paid in Shares, the Company shall issue to the Participant one
unrestricted, fully transferable Share (or the fair market value of one such
Share in cash) for each vested and nonforfeitable Restricted Stock Unit.     (c)
  Rights as a Stockholder. Unless otherwise provided by the Board, a Participant
awarded Restricted Stock Units shall have no rights as a Company stockholder
with respect to such Restricted Stock Units until such time as the Restricted
Stock Units have vested and the Common Stock underlying the Restricted Stock
Units has been issued.     (d)   Other Terms. All Restricted Stock Units shall
be subject to such additional terms and conditions as determined by the Board
and shall be evidenced by a written Award Agreement.

 
13. Nontransferability of Awards.
 
     An Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution or pursuant to a qualified domestic relations order (as defined by
the Code or the rules thereunder). The designation of a beneficiary by a
Participant does not constitute a transfer. An exercisable Option may be
exercised during the lifetime of a Participant only by the Participant or a
transferee permitted by this Section.
 
8
 

--------------------------------------------------------------------------------

 

14. Adjustments Upon Changes in Capitalization; Corporate Transactions.
 

       (a)        Adjustment. Subject to any required action by the stockholders
of the Company, the number of shares of Common Stock covered by each outstanding
Award, the number of shares of Common Stock which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan upon cancellation, expiration or lapse of an
Award, and the number of shares of Common Stock to be granted under the
provisions set forth in Section 5 of the Plan, as well as the price per share of
Common Stock covered by each such outstanding Award, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.       (b)  
Corporate Transactions. In the event of (i) a dissolution or liquidation of the
Company, (ii) a sale of all or substantially all of the Company’s assets, (iii)
a merger or consolidation in which the Company is not the surviving corporation,
or (iv) any other capital reorganization in which more than fifty percent (50%)
of the shares of the Company entitled to vote are exchanged, the Company shall
give to the Participant, at the time of adoption of the plan for liquidation,
dissolution, sale, merger, consolidation or reorganization, a reasonable time
thereafter within which to exercise the Option, including Shares as to which the
Option would not be otherwise exercisable, prior to the effectiveness of such
liquidation, dissolution, sale, merger, consolidation or reorganization, at the
end of which time the Option shall terminate, unless the outstanding Option is
assumed or an equivalent Option substituted by the successor corporation (or a
parent or subsidiary of the successor corporation) as described below. In
addition, except as otherwise provided in an Award Agreement, unvested Shares
subject to Restricted Stock and Restricted Stock Unit Awards shall become fully
vested immediately prior to the date of such liquidation, dissolution, sale,
merger, consolidation or reorganization. In connection with such transactions,
an Award shall terminate upon the consummation of the transaction unless the
Award is assumed by the successor or survivor corporation, or a parent or
subsidiary thereof, or shall be substituted for by similar awards covering the
stock of the successor or survivor corporation, or a parent or subsidiary
thereof, with appropriate adjustments as to the number and kind of shares and
prices.

 
15. Time of Granting Awards.
 
     The date of grant of an Award pursuant to Section 5 shall, for all
purposes, be the date determined in accordance with Section 5 hereof. The date
of grant of other Awards shall be the date on which the Board makes the
determination granting such Award. Notice of the determination shall be given to
each Outside Director to whom an Award is so granted within a reasonable time
after the date of such grant.
 
16. Amendment and Termination of the Plan.
 

       (a)        Amendment and Termination. The Board may amend or terminate
the Plan from time to time in such respects as the Board may deem advisable;
provided, that, to the extent necessary and desirable to comply with any
applicable law or regulation, the Company shall obtain approval of the
stockholders of the Company of Plan amendments to the extent and in the manner
required by such law or regulation.           (b)   Effect of Amendment or
Termination. Any such amendment or termination of the Plan that would impair the
rights of any Participant shall not affect Awards already granted to such
Participant and such Awards shall remain in full force and effect as if this
Plan had not been amended or terminated, unless mutually agreed otherwise
between the Participant and the Board, which agreement must be in writing and
signed by the Participant and the Company.

 
9
 

--------------------------------------------------------------------------------

 

17. Conditions Upon Issuance of Shares.
 
     Shares shall not be issued pursuant to an Award unless the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance. As a condition to the
issuance of Shares pursuant to an Award, the Company may require the person
acquiring such Shares to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.
 
18. Reservation of Shares.
 
     The Company, during the term of this Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. Inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.
 
19. Award Agreement.
 
     Awards shall be evidenced by Award Agreements in such form as the Board
shall approve.
 
20. Stockholder Approval.
 
     The Plan will be submitted for the approval of the Company’s stockholders
within twelve (12) months after the date of the Board’s initial adoption of the
Plan. Awards may be granted or awarded prior to such stockholder approval,
provided that such Awards shall not be exercisable, shall not vest and the
restrictions thereon shall not lapse prior to the time when the Plan is approved
by the stockholders, and provided further that if such approval has not been
obtained at the end of said twelve-month period, all Awards previously granted
or awarded under the Plan shall thereupon be canceled and become null and void.
 
21. Section 409A.
 
     To the extent that the Board determines that any Award granted under the
Plan is subject to Section 409A of the Code, the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other applicable guidance
that may be issued. Notwithstanding any provision of the Plan to the contrary,
in the event that the Board determines that any Award may be subject to Section
409A of the Code and related Department of Treasury guidance, the Board may
adopt such amendments to the Plan and the applicable Award Agreement (with the
consent of the Participant, to the extent required) or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance and thereby avoid the application of any
penalty taxes under such Section.
 
10
 

--------------------------------------------------------------------------------